OPINION
PER CURIAM
This was an action to set aside a will, wherein, after the making of a prima facie case for the contestees by the offer of the will and the certificate of probate, and no evidence being offered by the contestants, the trial court instructed the j'ury to return a verdict finding the will in question to be the last will and testament of the decedent.
Two claims of error are made by the appellants: that the trial court abused its discretion in advancing the case for trial and trying it at the time it did — all against the objection of the plaintiffs below, and in directing a verdict for the defendants as hereinbefore set forth.
We have carefully read the record herein, and find no abuse of discretion on the •part of the trial judge in proceeding with the trial as he did.
As to the right of the trial judge to direct a verdict in favor of the defendants, we agree -with the majority opinion in the case of Cummings v Nichols, 53 Oh Ap 520 (22 Abs 12), which holds that a trial judge does have such right.
The judgment is therefore affirmed.
STEVENS, PJ, WASHBURN and DOYLE, JJ, concur in judgment.